Citation Nr: 1712207	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  05-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in May 2016 at which time the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the RO provided the Veteran with VA Form 21-8940 for his TDIU claim and obtained a VA PTSD examination.  Unfortunately, however, another remand remains necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2016 Supplemental Statement of the Case, after case development was completed, the RO denied the Veteran's request for a higher rating for his PTSD and a TDIU.  Since that time, new and relevant private treatment records and a supporting lay statement have been associated with the record.  In a February 2017 appellate brief, the Veteran's representative explicitly did not waive AOJ consideration of this evidence and requested that the evidence be provided to a VA examiner for an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's file to the VA examiner who conducted the June 2016 PTSD examination or another appropriate examiner if that examiner is no longer available.  An in-person examination is not necessary unless determined otherwise.  

The VA examiner should review the Veteran's private medical records received in December 2016 and the lay statement.  The examiner should specifically comment on whether this evidence reflects PTSD symptoms that were not documented in the June 2016 examination report and the level of social and occupational impairment caused by the Veteran's PTSD.

2. After obtaining a VA medical opinion and reviewing all evidence received since the November 2016 Supplemental Statement of the Case, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




